        Case 2:21-cv-00420-EFB Document 4 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                      UNITED STATES DISTRICT COURT
11
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
12

13
      DONALD JOSHUA SMITH,                              No. 2:21-cv-0420-EFB P
14
                         Plaintiff,
15
             v.                                         ORDER
16
      OMONIYI AKINTOLA,
17
                         Defendant.
18

19

20          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

21   U.S.C. § 1983. In addition to filing an application for leave to proceed in forma pauperis, he has

22   filed an unsigned complaint.

23          Federal courts must engage in a preliminary screening of cases in which prisoners seek

24   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

25   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion

26   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which

27   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such

28   relief.” Id. § 1915A(b).
                                                        1
        Case 2:21-cv-00420-EFB Document 4 Filed 03/16/21 Page 2 of 2


 1          The court cannot conduct the required screening of plaintiff’s complaint because plaintiff
 2   has not signed it. See ECF No. 1. Rule 11 of the Federal Rules of Civil Procedure requires that
 3   “[e]very pleading, written motion, and other paper . . . be signed by at least one attorney of record
 4   in the attorney’s name—or by a party personally if the party is unrepresented.” Fed. R. Civ. P.
 5   11(a). Because plaintiff did not sign the complaint (ECF No. 1), it will be disregarded. Within
 6   thirty days, plaintiff may file a complaint that is signed. See Fed. R. Civ. P. 3 (“A civil action is
 7   commenced by filing a complaint with the court.”). Failure to comply with this order may result
 8   in an order closing this case.
 9          So ordered.
10   Dated: March 16, 2021.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
